Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of the claims is the inclusion the metal mounting plate or the metal plate structure comprising at least one ridge, wherein the at least one ridge comprises at least one notch including an open side, wherein each of the plurality of tabs of the edge of the woven wire mesh is positioned in a notch, wherein the metal mounting plate and the metal plate structure are in contact with each other at the top of the ridge, such that the open side of the at least one notch is covered, and such that the tabs are held in between the metal mounting plate and the metal plate structure with play being present of the tabs relative to the metal mounting plate and relative to the metal plate structure.. Applicant’s second affidavit in example 5 shows unexpected results from this restricted range.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORGE A PEREIRO whose telephone number is (571)270-3932 and whose fax number is (571) 270-4932.  The examiner can normally be reached on M-F 9:00 - 5:00 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JORGE A PEREIRO/             Primary Examiner, Art Unit 3799